Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/09/2018 was filed after the mailing date of the application on 11/09/2018.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
	The drawings submitted by the applicant on 11/09/2018 have been reviewed and accepted.
Response to Arguments 
Regarding the applicant’s arguments on pages 9-17:
The applicant argues the amended limitations, the examiner agrees that Poornachandran in view of Turner do not disclose the amended portions of the independent claims, the examiner respectfully enters Tomlin et al. (US 20150302869 A1) when the user has not been previously input nor identified, (when a user enters the room (since the user was previously not in the room then the user has not been previously identified)) the identifying includes cognitively inferring the one or more attributes, characteristics, (voice and identity) or preferences of the user by auditory cues when identifying details of the user, including facial information, are not ascertainable, (using only auditory cues, the wearer speaks, or the user speaks) and wherein the auditory cues include statements from alternative users (wearer) proximate to the user (same room) that infer that the user has a supervisory or a servient role; (when the wearer speaks Hello (users name)) ([0020; 0025; 0033; 0067; 0068; Identifying the user who entered the room as family, friends, or associates (equivalent to supervisory or servient role))
	For all other arguments the applicant is directed to the new grounds of rejection below. 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-6, 7-12, 14-18, and 20 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claim 1, the claim recites “when the user has not been previously input nor identified, the identifying includes cognitively inferring the one or more attributes, characteristics, or preferences of the user by auditory cues when identifying details of the user, including facial information, are not ascertainable, and wherein the auditory cues include statements from alternative users proximate to the user that infer that the user has a supervisory or a servient role”. That is WHEN the identification cannot be made using facial information because it is not available, using auditory cues to infer that the user has a supervisory or servient role. The remarks points to paragraphs [0096-0100]. 
The examiner respectfully notes that [0096-0100] points to the use of auditory cues, but does not in any way limit the use to WHEN the facial information is not available, and furthermore does not discuss servient roles.
	Regarding claims 8 and 15 the claims inherit the same rejection as claim 1 above for reciting similar limitations.
	Dependent claims are rejected in light of their dependency from a rejected claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-5, 8-12, 15-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over IDS (11/09/2018) reference Poornachandran et al (US 20140208340 A1) in view of Turner et al. (US 20130326007 A1) and further in view of Tomlin et al. (US 20150302869 A1)

Regarding claim 1, Poornachandran a method ([0008] method), by a processor ([0022] processor), for intelligent media data filtering in an Internet of Things (IoT) computing environment, comprising: ([0020-0021] content environment)
identifying one or more attributes, characteristics, or preferences of a user related to media data; ([0009; 0015; 0032] identifying the age of the user (identifying one or more attributes of the user) and adapting the media content for display based on the age group (anonymized user class) of the user (equivalent to one or more filtering classes based on attributes of the user))
determining the user is within a defined proximity to one or more IoT computing devices ([0033] teaches that the TV is a smart TV, and a smart TV is classified as an iot device) displaying media data; ([0008; 0058] determining a user is within viewing area (equivalent to defined proximity) of a display (equivalent to one or more IoT computing devices; the specification indicates that the iot device can be a television which is in line with the current teachings)
 and selectively filtering at least a portion of the media data according to one or more user classifications, each of the one or more user classifications representing a plurality of users, , ([0015; 0066] adapting by the system the content to be displayed based on the media content, the users in the viewing area, and policy associated with the media content rating corresponds to inappropriate content for the identified viewed for a specific age range (equivalent to one or more user classifications representing a plurality of users))

In an analogous art Turner teaches wherein the user is classified into an anonymized user class representing a collection of the one or more attributes, characteristics, or preferences of the plurality of users such that the one or more attributes, characteristics, or preferences of each of the plurality of users is passed through a clustering operation that retains relative statistical distributions of values of the one or more attributes, characteristics, or preferences across the plurality of users to increase difficulty in using the values to specifically identify the user ([0049; 0059] users are anonymized (equivalent to anonymization operation) by segmenting (equivalent to clustering) the user demographic data (equivalent one or more attributes and characteristics) into ranges such as an age range (equivalent to retain relative statistical distribution values of one or more attributes), which helps make difficult the identifying of the user using the user attributes)
It would have been obvious to one or ordinary skill in the art prior to the effective filing date of the application to modify the teachings of Poornachandran to include anonymizing user data as is taught by Turner.  The suggestion/motivation for doing so is to be able to provide privacy for users requesting content
Poornachandran in view of Turner do not explicitly teach wherein, when the user has not been previously input nor identified, the identifying includes cognitively inferring the one or more attributes, characteristics, or preferences of the user by auditory cues when identifying details of the user, including facial information, are not ascertainable, and wherein the auditory cues include statements from alternative users proximate to the user that infer that the user has a supervisory or a servient role;
In an analogous art Tomlin teaches when the user has not been previously input nor identified, (when a user enters the room (since the user was previously not in the room then the user has not been previously identified)) the identifying includes cognitively inferring the one or more attributes, characteristics, (voice and identity) or preferences of the user by auditory cues when identifying details of the user, including facial information, are not ascertainable, (using only auditory cues, the wearer speaks, or the user speaks) and wherein the auditory cues include statements from alternative users (wearer) proximate to the user (same room) that infer that the user has a supervisory or a servient role; (when the wearer speaks Hello (users name)) ([0020; 0025; 0033; 0059-0060; 0067; 0068; Identifying the user who entered the room as family, friends, or associates (equivalent to supervisory or servient role))
It would have been obvious to one or ordinary skill in the art prior to the effective filing date of the application to modify the teachings of Poornachandran in view of Turner to include to guessing based on auditory cues user characteristics and attributes as is taught by Tomlin
The suggestion/motivation for doing so is to be able to provide protection for content when another user enters the room [0002]

Regarding claim 2, Poornachandran in view of Turner and further in view of Tomlin teach the method of claim 1, and is disclosed above, Poornachandran further teaches wherein selectively filtering at least the portion of the media data further includes interpreting legal, ethical, moral, cultural, ethnicity, media data ratings or courteous ones of a plurality of contextual factors in view of the media data ([0033; 0066] adapting the display of the media content based on the media content ratings (equivalent to media data ratings))

Regarding claim 3, Poornachandran in view of Turner and further in view of Tomlin teach the method of claim 1, and is disclosed above, Poornachandran further teaches wherein selectively filtering at least the portion of the media data further includes muting audio data, skipping the media data, delaying turning off the media data, switching channels of the one or more IoT computing devices, morphing the media data, switching sounds or tones of the media data, substituting data of the media data, transferring the media data to an alternative IoT computing device, or performing a combination thereof ([0009] adapting the media content such as blacking out, censoring, blipping, (equivalent to morphing, switching sounds or tones, substituting data of the media data)

([0009; 0015] identifying the age of the user (equivalent to identified contextual factors) and adapting the media content for display based on the factors (equivalent to reconfiguring media data displayed on the computing device))

Regarding claim 5, Poornachandran in view of Turner and further in view of Tomlin teach the method of claim 1, and is disclosed above, Poornachandran does not explicitly teach but Turner teaches further teaches classifying the user under the anonymized user class (see mapping in claim 1), into one or more filtering classes according to one or more attributes, characteristics, or preferences of the user ([0049; 0059; user is classified based on a number of demographic data points (equivalent one or more filtering classes according to one or more attributes))
It would have been obvious to one or ordinary skill in the art prior to the effective filing date of the application to modify the teachings of Poornachandran to include anonymizing user data as is taught by turner
The suggestion/motivation for doing so is to be able to provide privacy for users requesting content

Regarding claim 8, the claim inherits the same rejection as claim 1 above for reciting similar limitations in the form of a system claim Poornachandran further teaches ([0008; 0049] system, with processors executing instructions) 
Regarding claim 9, the claim inherits the same rejection as claim 2 above for reciting similar limitations in the form of a system claim Poornachandran further teaches ([0008; 0049] system, with processors executing instructions) 
Regarding claim 10, the claim inherits the same rejection as claim 3 above for reciting similar limitations in the form of a system claim Poornachandran further teaches ([0008; 0049] system, with processors executing instructions) 
Regarding claim 11, the claim inherits the same rejection as claim 4 above for reciting similar limitations in the form of a system claim Poornachandran further teaches ([0008; 0049] system, with processors executing instructions) 
([0008; 0049] system, with processors executing instructions) 
Regarding claim 15, the claim inherits the same rejection as claim 1 above for reciting similar limitations in the form of a computer program product claim Poornachandran further teaches ([0008; 0049] system, non-transitory medium storing instructions executed by processors) 
Regarding claim 16, the claim inherits the same rejection as claims 2 or 3 above for reciting similar limitations in the form of a computer program product claim Poornachandran further teaches ([0008; 0049] system, non-transitory medium storing instructions executed by processors) 
Regarding claim 17, the claim inherits the same rejection as claim 4 above for reciting similar limitations in the form of a computer program product claim Poornachandran further teaches ([0008; 0049] system, non-transitory medium storing instructions executed by processors) 
Regarding claim 18, the claim inherits the same rejection as claim 5 above for reciting similar limitations in the form of a computer program product claim Poornachandran further teaches ([0008; 0049] system, non-transitory medium storing instructions executed by processors) 

Claims 7, 14, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over IDS (11/09/2018) reference Poornachandran et al (US 20140208340 A1) in view of Turner et al.  (US 20130326007 A1) view of Tomlin et al. (US 20150302869 A1) and further in view of Loi et al. (US 20190007356 A1)

Regarding claim 7, Poornachandran in view of Turner and further in view of Tomlin teach the method of claim 1, and is disclosed above, Poornachandran in view of Turner and further in view of Tomlin does not explicitly teach further including initializing a machine learning mechanism to: collect feedback data from the user; learn the one or more corrective actions for filtering the media data; and learn the one or more corrective actions having a greatest amount of effectiveness in displaying at least the portion of the media data according to the one or more user classifications.
In an analogous art Loi teaches initializing a machine learning ([0041] machine learning logic) mechanism to: collect feedback data from the user; ([0041] collecting user feedback)
([0041] determining by the content filter logic and machine learning updates to the content decision rules (equivalent to corrective actions for filtering media data))
and learn the one or more corrective actions having a greatest amount of effectiveness in displaying at least the portion of the media data according to the one or more user classifications ([0041] determining updates to rules for providing the user with the best content filtering accuracy (equivalent to greatest amount of effectiveness) and providing content to the user based on the rules (equivalent to one or more user classifications))
It would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the teachings of Poornachandran in view of Turner and further in view of Tomlin to include a machine learning process for determining the best content filtering methods as is taught by Loi
The suggestion/motivation for doing so is to user machine learning to optimize and adjust content filtering

Regarding claim 14, the claim inherits the same rejection as claim 7 above for reciting similar limitations in the form of a system claim Poornachandran further teaches ([0008; 0049] system, with processors executing instructions) 
Regarding claim 20, the claim inherits the same rejection as claim 7 above for reciting similar limitations in the form of a computer program product claim Poornachandran further teaches ([0008; 0049] system, non-transitory medium storing instructions executed by processors) 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDERRAHMEN H CHOUAT whose telephone number is (571)431-0695.  The examiner can normally be reached on 9AM-5PM Tentative.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Parry can be reached on 571-272-8328.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Abderrahmen Chouat
Examiner
Art Unit 2451





/GLENFORD J MADAMBA/Primary Examiner, Art Unit 2451